Citation Nr: 1750520	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for an anxiety disorder not otherwise specified (NOS) and assigned an initial rating of 10 percent, effective January 19, 2011.

In a June 2013 rating decision the RO increased the disability rating to 50 percent, effective January 19, 2011.  Because the disability rating was increased to an amount less than the maximum benefit allowed by law and VA regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2013 rating decision, the RO denied entitlement to TDIU.

In January 2015 the RO recharacterized anxiety disorder, NOS as PTSD.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has more closely approximated occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities have precluded gainful employment since January 20, 2012.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU are met from January 20, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016).

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran has been assigned an initial 50 percent rating for PTSD under DC 9411.  He maintains that his disability warrants a higher rating.

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2016).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  The revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher initial rating for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 47.

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD was granted by a December 2011 rating decision with an evaluation of 10 percent effective January 19, 2011.  This initial rating was increased to 50 percent by a June 2013 rating decision.

VA treatment records reflect that the Veteran was seen in February 2011 for a biopsychosocial assessment by a social worker at the Mexico VA Clinic.  He was concerned because he had been depressed, irritable, and "short" with his wife.  He was concerned with some of his emotional behavioral changes that had happened over the last year and a half or two years.  He was more jumpy and found himself avoiding situations that reminded him of his time in Vietnam.  His sleep and appetitive were fine but he was upset that he had been diagnosed with diabetes.  The social worker indicated the Veteran appeared to have PTSD.  She noted that the irritability and depression seemed to start about the time his memories started to bother him.  She opined that the Veteran needed to talk about his experiences because he had not shared some of them with anyone.  She diagnosed him with PTSD and assigned a GAF score of 56.  The Veteran had another appointment with mental health in March 2011.  He was having angry outbursts and was more irritable, easily startled, had trouble falling asleep and staying asleep, and avoided thinking and talking about stressful military experiences.  He was assigned a GAF score of 55.

The Veteran attended similar appointments with the VA social worker in April, May, June, and July 2011.  B.S. assigned GAF scores of 58 in April, 56 in May, and 56 in June.  In July 2011 it was noted that he was doing well and handling his stressors better.  He was still having trouble with helicopters that came over his house, but he turned his hearing aid down and the helicopters did not bother him as much.  A GAF score of 62 was assigned.

The Veteran was afforded a VA examination for his mental health in October 2011.  He reported an excellent relationship with his children and a good relationship with his wife.  He reported that he first noticed problems with low mood and anxiousness many years ago when he and his wife were separated.  He also reported having low mood following his loss for public office a few years ago.  He said he was treated with an antidepressant and when he felt better he was able to wean from the medication without incident.  He denied current depressive symptoms and no diagnosis for such was made at the examination.  He denied suicidal ideations.  The Veteran reported that problems with reminders and thoughts related to his service in Vietnam began about seven years ago when the hospital by his house put in a heliport for helicopter transport of patients.  He was not prepared for the frequency or proximity of the helicopter noises at his home and stated that whenever he heard the helicopter it made him think about Vietnam.  He reported that he was not bothered by the noise at night or when he was in the basement and could not hear it.  However, when he was in his house or out in his yard, it provoked anxiety and made him think back to Vietnam.  He said he got nervous, had knots in his stomach, fidgeted, and had "flashbacks" which he described as recollections of his Vietnam experiences.  He also endorsed experiencing nightmares.  The examiner assigned a GAF score of 65 and indicated that although a mental condition had been formally diagnosed, symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In May 2012 the Veteran submitted a private PTSD assessment completed by E.S., a licensed clinical social worker at Park Place Center.  The Veteran reported that after losing his reelection bid in 2002 he became depressed and felt helpless, hopeless, and angry.  He quit church, had trouble sleeping, and had trouble getting out of bed.  At the examination he reported that he had to force himself to do anything.  He stated that when he was active and being productive he would quit due to his anxiety and revert to watching television or staring out the window.  He also reported that the helicopters would trigger intrusive thoughts and memories of Vietnam and that would keep him on edge.  E.S. indicated the Veteran had suffered from anxiety since Vietnam, evidenced by ulcers and acid reflux.  He diagnosed PTSD and assigned a GAF score of 38.

In July 2013 the Veteran submitted a VA PTSD disability benefits questionnaire completed by Dr. J.L., who noted that the Veteran was incorrectly diagnosed with anxiety and should have been diagnosed with PTSD.  He indicated that this was the only mental disorder the Veteran suffered and all symptoms were attributable to PTSD.  Symptoms that applied to the Veteran's diagnoses included: depressed mood; anxiety; suspiciousness; panic attacks more than once a week (noting that flash backs were synonymous with panic attacks); chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; impairment of short and long term memory (for example, retention of only highly learned material, while forgetting to complete tasks); memory loss of names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; and, persistent flashbacks.  He concluded the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In August 2013 the Veteran submitted another VA PTSD disability benefits questionnaire completed by E.S., the licensed clinical social worker from Park Place Center.  The Veteran reported that he had no friends, had some suicidal ideation, had days where he sat on the couch and did nothing, and had times where he could not sit and relax and would get up and walk around.  E.S. noted the Veteran suffered psychosocial and environmental problems, which included isolation and PTSD symptoms easily triggered by helicopters flying over his home.  He attributed all symptoms to PTSD and noted that the Veteran suffered from depression, sleep disturbances, and anxiety.  He noted that the Veteran lost his temper over small matters and went off on family members.  He noted that the Veteran dropped out of social organizations, lacked motivation, and suffered from intrusive thoughts.  He noted that the Veteran was seeing a psychiatrist through the VA, who had prescribed antidepressants and sleep medication.  Symptoms that applied to the Veteran's diagnoses included: depressed mood; anxiety; panic attacks more than once a week; mild memory loss such as forgetting names, directions, or recent events; flattened affect; impaired judgment; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and, suicidal ideation.  He concluded the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran was afforded another VA examination in January 2015.  The Veteran reported overall stable and supportive family support and relationships.  He reported having six grandchildren and stated that he had positive and loving relationships with them.  He reported that he did not see the grandchildren that live out of state very often, but when he did see them the relationship was positive.  The Veteran also reported difficulties in seeking employment opportunities and had not worked since 2002.  The Veteran acknowledged that he struggled with anger and irritability.  He reported that he was very quick to anger and that it sometimes resulted in outbursts.  He reported many instances of yelling at his wife and other family members, sometimes in public settings.  He reported worsening of this symptom from the date of the last examination.  He reported that he became very angry in heavy traffic and at times drove recklessly.  He reported that he would drive very fast and pass people on two lane highways without regard for whether the situation was safe.  He reported that his wife and family complained about his irritability and anger.  He denied any physical violence or property destruction.  He noted that he felt more withdrawn and socially isolated.  The Veteran reported brief, "passing thoughts" of suicidal ideation, but firmly denied any suicidal intent or plan.  He stated that he was quickly able to distract himself from suicidal thoughts by engaging in some alternative activity.

The examiner indicated there were marked alterations in arousal and reactivity associated with the Veteran's PTSD, which included: irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; hypervigilance; and, exaggerated startle response.  The examiner noted that the Veteran's symptoms that actively applied to the Veteran's diagnoses included: depressed mood, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner concluded that the Veteran suffered occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In September 2015, E.S. submitted a memorandum that the Veteran had been participating in individual and group psychotherapy at his agency since January 2012.  He noted that the Veteran suffered from PTSD with symptoms that included the following: depression, anxiety, stomach distress, irritability, sleep disturbances, intrusive memories, and flashbacks.  He opined that these symptoms reduce the Veteran's level of functioning to the point that he is unemployable.

In June 2017, Dr. J.L. submitted a memorandum that the Veteran had been reevaluated since his last examination in May 2015.  He reported that PTSD is progressive and gets worse with time and not age.  He opined that the Veteran satisfied the criteria for 100 percent disability in 2016 and those symptoms had now worsened.  He believed the Veteran satisfied the criteria for unemployability.

In addition to the medical evaluations, the Veteran submitted buddy statements from his wife in June 2012, July 2013, and June 2017.  She supported the Veteran's contention that he had been depressed and experienced mood swings, sleep problems, and irritability.  In her most recent letter from June 2017, she noted several incidents of outburst for no apparent reason.  She also reported that the Veteran has gotten very depressed easily and for no real reason.

The Veteran testified at a Board hearing in July 2017.  He endorsed PTSD symptoms such as being easily agitated and angry.  He testified that the overhead activity, such as helicopters flying over his house, put him in a mood that was characterized as defensive, angry, and anxious.  He stated that he felt anxious and/or depressed a lot.  He reported being on medication but not receiving psychiatric treatment.  He endorsed thoughts of hurting himself three to four times per month, but was proud that he had never had a physical altercation with anybody.  

The Veteran's wife also testified at the July 2017 hearing.  She confirmed that helicopters flying overhead changed the Veteran's personality and that the Veteran got very short and angry with her.  However, she characterized their relationship as good.

Based on a review of the evidence and the Veteran's entire history, the Board finds that since the grant of service connection, the Veteran's PTSD has manifested with symptoms that more closely approximate the criteria for a 50 percent rating.  That is, his symptoms have resulted in no worse than moderate occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD has resulted in symptoms that include, but are not limited to: depressed mood, anxiety, nightmares, occasional panic attacks (flashbacks), intrusive thoughts, social withdrawal, startle reaction, social isolation, and discomfort in social settings.  The Veteran credibly reports flashbacks when helicopters fly overhead, but panic attacks have never been diagnosed.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by the VA primary care clinicians and VA examiners.  These symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.

Although the 70 percent rating criteria also contemplate impaired impulse control, spatial disorientation, and difficulty in adapting to stressful circumstances, the Veteran's frequency of outbursts, flashbacks, nightmares, and degree of mood disturbance and depression is more closely analogous to that contemplated by his current 50 percent rating.  Specifically, the Veteran only reported occasional angry outbursts.  However, he also reported having a loving family and excitement in visiting his grandchildren.  The Veteran has been able to maintain productive and meaningful relationships with his family, as well as group members from counseling whom he routinely had lunch with after therapy sessions.  He has not described any severe impairment in social or occupational functioning due to his anger, irritability, or flashbacks.

Moreover, there is no evidence of additional significant symptoms similar to those included in the criteria for 70 percent such as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  The Veteran has never reported an obsessive ritual.  His speech has never been anything but clear and coherent.  His flashbacks are triggered by helicopters, but he does not have flashbacks or panic attacks that warrant the need for medication or hospitalization.  His appearance and hygiene have never been neglected.  Lastly, he is fully capable of lasting and meaningful relationships with his wife of over 50 years, his children, and his many grandchildren, with whom he has described as having an excellent relationship.

The Board notes that the Veteran has made references to suicidal ideation, a criterion for the 70 percent rating that is not contemplated by the 50 percent rating.  In August 2013 he submitted a PTSD disability benefits questionnaire that indicated he had some suicidal ideation, without further elaboration.  At the January 2015 VA examination he reported "passing thoughts" of suicidal ideation, but he firmly denied any suicidal intent or plan.  He stated that he was quickly able to distract himself from suicidal thoughts by engaging in some alternative activity.  At the July 2017 hearing he also testified to thinking about suicide.  During the course of treatment the Veteran has provided these three passing references to the idea of harming himself but never others.  The Board notes that this case does not turn on presence or absence of a single symptom.  Instead, the overall impact of the Veteran's PTSD symptoms, including suicidal ideation, on his occupational and social functioning must be assessed.  Importantly, after consideration of the various clinical reports and examinations, none of the VA examiners or the private clinicians have indicated that the Veteran's intermittent thoughts of suicide resulted in impaired functioning to a level that could be described by the criteria consistent with a rating in excess of 50 percent.  Thus while references to suicidal ideation are noted, after a holistic view of the entirety of the evidence, the Board has determined the frequency, duration and severity of this particular symptom in the context of his overall functioning does not warrant a disability in excess of 50 percent.

The Veteran has been assessed a range of GAF scores, including: 56, 55, 58, 56, 56, and 62 by the social worker in February, March, April, May, June, and July 2011, respectively; 65 by the October 2011 VA examiner; and 38 by E.S. in May 2012.  Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, it is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.  An evaluation of the Veteran's overall disability picture supports a rating of 50 percent, especially considering the medical professionals' opinions and GAF scores.

Overall, the preponderance of the evidence indicates that the Veteran's disability picture did not amount to an occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms that would warrant a 70 percent rating.  The benefit of the doubt rule does not apply and entitlement to a disability rating in excess of 50 percent for PTSD is not warranted.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


II.  TDIU

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).

It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

The Veteran's service connected disabilities include: PTSD (rated 50 percent from January 19, 2011); diabetes mellitus type II with erectile dysfunction (rated 20 percent from January 19, 2007); right upper extremity peripheral neuropathy (rated 20 percent from September 9, 2013); left upper extremity peripheral neuropathy (rated 20 percent from September 9, 2013); left lower extremity peripheral neuropathy (rated 10 percent from January 20, 2012); and right lower extremity peripheral neuropathy (rated 10 percent from January 20, 2012).  

The Veteran's peripheral neuropathy of the bilateral upper and lower extremities  was originally granted service connection as secondary ("associated with") the diabetes type II disability.  Thus, for purposes of determining TDIU, they should be treated as one disability since they arise from the same etiology.  See 38 C.F.R. § 4.16(a).  The Veteran's combined disability rating is as follows: 20 percent from January 19, 2007; 60 percent from January 19, 2011; 70 percent from January 20, 2012; and 80 percent from September 9, 2013.  

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation.  The Veteran met the schedular requirements for TDIU since January 20, 2012.  See 38 C.F.R. § 4.16(a).  As of this date, the Veteran had at least one disability rated 40 percent or more and a combined disability rating of at least 70 percent.

Prior to January 20, 2012, the evidence does not demonstrate that the Veteran's service-connected diabetes and PTSD disabilities precluded him from securing or following a substantially gainful occupation.  Indeed, at the October 2011 VA examination, a VA examiner determined that the PTSD was not severe enough either to interfere with occupational and social functioning.  The available evidence in the claims file also fails to reflect that the Veteran was precluded from gainful employment due to the service-connected diabetes.  Thus, referral for extraschedular consideration is not warranted.

On the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he indicated that he had worked as a county clerk from November 1994 to November 2002.  Numerous documents in the claims file indicate the Veteran lost his 2002 reelection bid for county clerk and has not worked in that capacity since.  Prior to his eight years of public service he worked at the family jewelry store.

The Veteran reported having two jobs since 2002.  Both employers responded to VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability.  The Veteran was a truck driver for Bauer Inc. from January 2003 to April 2006 and worked at Doug Harter Farms from June 2006 to December 2008.  However, neither employer indicated the reason for termination.  Doug Harter Farms did not indicate the nature of the Veteran's occupation.  The Veteran maintains that he lost both of these part-time jobs because of his PTSD symptoms, notably his inability to control his anger and irritability.

At a September 2013 VA examination for diabetes mellitus, the examiner found that peripheral neuropathy had caused the Veteran to lose the ability to walk for long distances or to use upper extremities for fine motor uses.  The examiner opined that the Veteran would be suited for only sedentary work.  The Veteran reported having mild problems with his fingertips tingly and occasionally becoming numb.  He reported that his feet were painful and numb and that it has been getting steadily worsen over last five years.  The Veteran stated that he quit work as a jeweler partly because he could no longer do fine motor work with small parts, and standing or walking for periods of time over 60 minutes caused increased pain in his feet.  His hands and fingers sometimes became numb and tingly while he gripped the steering wheel.

In December 2013 VA requested commentary on the Veteran's ability to work.   A clinician opined that the Veteran was capable of employment and that the Veteran's anxiety disorder (now characterized as PTSD) did not keep him from employment.  The clinician further indicated the Veteran had no limitations in cognitive, abstract thought processes, analytical ability, fine motor skill, ability to follow instructions, or reliance on memory.  

The Veteran submitted private medical opinions in September 2015 and June 2017.  These medical professionals opined that the Veteran's disabilities reduced his level of functioning to the point that he is unemployable.   

Resolving doubt in the Veteran's favor, the criteria for TDIU are met from January 20, 2012.  Competent medical evidence from the VA and private clinicians support the Veteran's assertions with regard to the impact of the service-connected disabilities on his employability.  In consideration of the Veteran's education and prior work history, as well as the opinions discussed, the Board resolves all doubt in his favor to find that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, previously rated as anxiety disorder, is denied.

Resolving reasonable doubt in the Veteran's favor, from January 20, 2012 TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


